Title: To Benjamin Franklin from Catharine Greene, 7 October 1781
From: Greene, Catharine
To: Franklin, Benjamin


My Dear Friend
Warwick Octobr the 7th 1781
Will you believe I grow Very Jealous of you. I fear the french Ladies have taken you intirely from us for we dont have a Single line from you this long Very long time the last letter I had was Recommending the two French Gentleman have wrote you of them hope that good Lady injoys health will long Continue a Blessing to all arround her. Yr good Sister has been Very unhappy in not Receiving a line from you in So long a time but She is now gone to Boston to get a little Comfort for She thinks Mr Willms has heard from you Certainly.
There is an application to me from a Lady in Newport to write you that one of your Brother James Grand Sons Mr Isaac Allin is a Prisoner in England he belongd to the Ship morning Star was taken and Caried to Charlstown 3 months then Carried to New york 5 month a Prisoner then Carried to England they Doubt not yr assistance indeavoring to get him Releast if you Could know where he was I believe he is a Worthy Character he is much lamented by his freinds. We have Pleasing accounts  from the Southward that Admiral Baras has Given the English fleet a good Banging and that lord Cornwallis and his army is taken tis not Confirmd by Charls Thomson yet but expeckt it every moment. We are all well and Join in our Best wishes that health and happiness may attend you and that you May Return in Safety to america. Spoues is allways inguag’d in Publick matters he would write you Some times our affairs but there is So many Chances of the letters being taken and think that you have all our accounts from authority that he does not love too. Love to yr Dear Children they Say Ray is a good Scholar. I write in a great hurry as the Person waits and tis a Very Cold morning this from yr affectionate friend
Caty Greene

the French going from Newport is Very grievous for they was much belovd by the inhabitants

 
Addressed: Doctor Franklin / Passey near / Paris
